Exhibit 99.1 Contacts: Media: 703.373.0200 or ir@arlingtonasset.com Investors: Rich Konzmann at 703.373.0200 or ir@arlingtonasset.com Arlington Asset Investment Corp. Reports Third Quarter 2016 Financial Results ARLINGTON, VA, October 25, 2016 – Arlington Asset Investment Corp. (NYSE: AI) (the “Company” or “Arlington”) today reported net income of $18.8 million, or $0.81 per diluted share, and non-GAAP core operating income of $14.8 million, or $0.64 per diluted share, for the quarter ended September 30, 2016.A reconciliation of non-GAAP core operating income to GAAP income (loss) before income taxes appears at the end of this press release.
